Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, fig. 1-3 of Youn (US 2014/0015501) teaches a driving apparatus comprising: gate driving circuit [G1] to drive a first semiconductor element [MOSFET1] connected to a positive side power supply line and a negative side power supply line; a first timing generating circuit [130 except G1,112,122] to generate a first timing signal starting when voltage applied to the first semiconductor element [when VDS increases at t5] is increased to higher than or equal to reference voltage during a turn-off period of the first semiconductor element [when VGS is decreased at t5]; and a first driving condition change circuit [PUM1,PUM2,PDM1,PDM2], wherein the gate driving circuit relaxes change in a charge amount of a gate of the first semiconductor element [when VGS change is relaxed at t6], during the generation of the first timing signal. Youn does not teach first and second semiconductor elements connected in series. However, fig. 1 of Choutov (US 2011/0285312) teaches first and second wide bandgap switching elements in series driven by a gate driver. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the switching elements in series as taught in Choutov for the purpose of utilizing a suitable and well-known type of switching configuration for controlling power. The prior art of record, either 
Regarding claims 2-9, these claims are allowed since they depend on claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/SIBIN CHEN/Primary Examiner, Art Unit 2896